DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/21/2021 has been entered. Claims 1 and 47 have been amended and thus, Claims 1-45 and 47-49 are currently pending and are under examination.

Withdrawn Objections and Rejections
	Claim 1 has been amended by reciting the limitation “wherein the drying is conducted by treatment with sulfuric acid and/or contacting with a porous medium”. Wang teaches drying by phase separation but fails to teach or suggest the aforementioned limitation. Thus, the 103 rejection of the record has been withdrawn.
	Claims 17-18 now depend on allowable claim 1 and claim 47 with allowable subject matter has been rewritten in an independent form. Hence, the objection of Claims 17-18 and 47 has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Wang (Wang, H. et al. Publication number WO2018/085512A2; Effectively filed on Nov. 2, 2016; cited in IDS 09/11/2020). 
The teachings of Wang has been made of record in the Office Action 06/24/2021 however the reference fails to teach or suggest that the drying step is conducted by treatment with sulfuric acid and/or contacting with a porous medium.
	
Regarding Claim 48, the closest prior art references are Wang (Wang, H. et al. Publication number WO2018/085512A2; Effectively filed on Nov. 2, 2016; cited in IDS 09/11/2020) and Patent application publication number US2012/0172636A1 (US’636). 
The teachings of Wang has been made of record in the Office Action 06/24/2021. Furthermore, US’636 teaches a method for obtaining a composition comprising 1233xf and 3,3,3-trifluoropropyne by the vapor phase fluorination reaction of 1,1,1,3,3-pentachloropropane (240fa) (Examples 1-3) but fails to teach or suggest the starting material of Claim 48. Accordingly, a skilled artisan would not have been motivated to combine Wang and US’636 to arrive at Claim 48.

Regarding Claim 49, the closest prior art reference is Patent application publication number US2012/0065437A1 (US’437; cited in Office Action 10/08/2020). 
US’437 teaches a method for obtaining a composition comprising 244bb by the liquid phase fluorination reaction of 1233xf (Example 1) and analysis of the reaction 

In view of the foregoing, the instantly claimed processes are deemed novel and unobvious over the closest prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-45 and 47-49 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622